El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Celebrado en este caso un juicio de novo ante la Corte de Distrito de San Juan, Sección 2a., fué declarado culpable el acusado del delito de-acometimiento y agresión grave por virtud de la denuncia formulada originalmente en la Corte Municipal de Bayamón, la cual en su parte pertinente es como sigue:
“Yo, Diego Guerrero, jefe local de sanidad, vecino de Toa Baja, calle del Comercio, de 41 años, formulo denuncia contra el referido acusado por delito 'acometimiento y agresión grave, cometido de la manera siguiente: Que en 10 de octubre de 1914, hora 3 p. m., y en la carnicería pública de Toa Baja del Distrito Judicial Municipal *652de Bayamón, que forma parte del Distrito Judicial de San Juan, P. R., el referido acusado, voluntaria, ilegal y con la intención criminal de causarme daño corporal me acometió y agredió violenta-mente agarrándome por los hombros y dándome fuertemente contra la pared de dicha carnicería. Hago constar que el denunciado sabía perfectamente que el exponente' era un funcionario legal y que estaba cumpliendo en aquel momento un deber oficial de su cargo, como es el de decomisar cierta cantidad' de carne que el acusado tenía en la repetida carnicería en estado de descomposición.”
La corte de distrito declaró sin lugar las excepciones que fueron interpuestos, en las cuales se alegaba:
“Que lá corte municipal de Bayamón cometió error al calificar el hecho denunciado como constitutivo de un delito previsto en la ley de marzo de 1904, para determinar y castigar acometimiento y agresión, acometimiento con circunstancias agravantes, y acometi-miento y agresión con circunstancias agravantes, y para derogar la sección 237 del Código Penal.
“Se ha acusado a Jacinto Matos de que voluntaria, ilegal y con la intención criminal de causar daño corporal acometió y agredió violentamente por los hombros y dándole fuertemente contra la pared, sabiendo perfectamente que era un funcionario legal y que estaba cumpliendo en aquel momento un deber oficial de su cargo. La ley aplicable a este caso es el artículo 84 del Código Penal que dice:
“ 'Toda persona que intentare por medio de amenaza o violen-cia, impedir a un funcionario ejecutivo que cumpla cualquier obli-gación impuéstale por la ley, o que a sabiendas ofreciere resisten-cia a dicho funcionario en el cumplimiento de su deber, empleando viva fuerza o violencia, incurrirá en una multa máxima de $500 y pena de presidio por un término máximo de cinco años.’ ”
El caso de El Pueblo v. Ramos, 13 D. P. R., 336, única autoridad que ha sido citada por el apelante no sostiene la proposición expresada, sino más bien lo contrario. En la denuncia no solamente se imputa claramente el delito por el cual fue declarado culpable el acusado y no otro delito, sino que la prueba todavía da menos' lugar a duda respecto a si el delito que realmente se cometió fue debidamente con-siderado como acometimiento y agresión grave. No existe *653error aparente ele la faz de loa autos y la apelación es dema-siado frívola para ser considerada seriamente.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.